Citation Nr: 0901186	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  96-37 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a back disability.


                                         ATTORNEY FOR THE 
BOARD

Brian Milmoe, Counsel


                                                    
INTRODUCTION

The veteran served on active duty from September 1960 to 
August 1963.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  
In that decision, the RO denied reopening of the veteran's 
previously denied claim for service connection for a back 
disability.  The veteran filed a notice of disagreement with 
that decision, and after the RO issued a statement of the 
case, he properly perfected his appeal.

In a decision dated in February 1998, the Board affirmed the 
RO decision.  The veteran appealed the decision of the Board 
to the United States Court of Appeals for Veterans Claims 
(Court), and in an Order dated in April 2001, the Court 
vacated the Board decision and remanded the case to the Board 
for readjudication.  In a decision dated in July 2002, the 
Board again affirmed the RO's denial, addressing the 
regulatory definition of new and material evidence found at 
38 C.F.R. § 3.156(a) as then in effect, as required by the 
Court's Order.

The veteran again appealed the Board's decision to the Court.  
In a Joint Motion for Remand, the parties requested the Court 
vacate and remand the veteran's claim to the Board for 
compliance with the notice provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (VCAA).  The Joint Motion for Remand was 
granted by Court Order in June 2003. In a decision dated in 
May 2004, the Board concluded that new and material evidence 
had been received to reopen the claim of service connection 
for a back disability and remanded the claim to the RO via 
the Appeals Management Center (AMC) for compliance with the 
requirements of the VCAA and adjudication of the merits of 
the claim for service connection for a back disability.  In a 
supplemental statement of the case dated in July 2005, the RO 
framed the issue as entitlement to service connection for 
residuals acute low back strain and denied the claim on the 
merits.  

In a decision dated in March 2006, the Board denied the 
appeal for service connection for a back disability.  The 
veteran appealed that decision to the Court, and in an Order 
dated in February 2008, the Court vacated the Board decision 
and remanded the case to the Board for readjudication.  


                                                    FINDING 
OF FACT

On January 7, 2009, while the readjudication of the veteran's 
appeal was pending, the Board received information from the 
RO indicating that the veteran had died in July 2008.

                                                CONCLUSION OF 
LAW

Due to the death of the veteran, the Board has no 
jurisdiction to take further action on the merits of this 
appeal.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
20.1302 (2008).


                REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, on January 7, 2009, while the readjudication 
of the veteran's appeal was pending, the Board received 
information from the RO indicating that he had died on July 
[redacted], 2008.  A death certificate of record confirms that fact.  
As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal 
has become moot by virtue of the death of the veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2008).

                                                   
                                                             
ORDER

The appeal is dismissed.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


